Citation Nr: 0300823	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
paraplegia, bilateral lower extremities, loss of bowel 
sphincter control, neurogenic bladder, and amputation of 
the right lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION


The veteran served on active duty from June 1960 to June 
1963.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the veteran's 
claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for paraplegia of the lower extremities, loss of 
bowel sphincter control, neurogenic bladder, and 
amputation of the right lower extremity.  The veteran 
filed a timely notice of disagreement and substantive 
appeal.


REMAND

In November 2000, the veteran, via his representative, 
requested a hearing before a local Hearing Officer.  There 
is no indication in the file that such a hearing was ever 
scheduled.  In March 2002, the veteran again requested 
that he be afforded the opportunity to appear before a 
local Hearing Officer to discuss the matters currently 
under appeal.  There is no indication that the veteran's 
request for a hearing with the local Hearing Officer was 
ever scheduled.  The record does not demonstrate that the 
veteran's request for a hearing has been withdrawn; 
rather, the record indicates that the veteran requested a 
hearing on two separate occasions.  Therefore, the appeal 
must necessarily be remanded to afford due process.  38 
C.F.R. § 20.704 (2002).

To ensure that VA has met its duty to afford due process, 
the case is REMANDED to the RO for the following 
development:

The RO should take steps to schedule 
the veteran for a local hearing before 
a Hearing Officer.  Appropriate 
notification should be given to the 
veteran, and such notification should 
be documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).



